PER CURIAM: *
Counsel appointed to represent Daniel Herrera on appeal has moved for leave to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Herr*766era has not filed a response. Our independent review of counsel’s brief and of the record discloses no nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *766published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.